Citation Nr: 0312095	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  96-42 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

Entitlement to service connection for a headache disorder.

Entitlement to service connection for a sinus disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 decision by the 
Department of Veterans Affairs (VA) Portland, Oregon, 
Regional Office (RO).  That decision, in pertinent part, 
found that new and material evidence had not been presented 
to reopen a claim for service connection for photophobia with 
headaches and denied service connection for sinusitis.  A 
September 2002 Board decision found that new and material 
evidence had been submitted to reopen the claim for service 
connection for photophobia with headaches.  A September 2002 
Board development memo requested that the veteran be 
scheduled for VA examinations with regard to both claims 
still before the Board.

The veteran testified before a Member of the Board at a 
hearing held at the RO in June 2002.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The veteran has a current diagnosis of headache, migraine 
type, which the evidence reasonably shows had its origins in 
service.


3.  The veteran has a current diagnosis of chronic rhinitis 
with nasal obstruction, which is reasonably shown to have had 
its origins in service.

CONCLUSIONS OF LAW

A headache disorder was incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2002).

A sinus disorder was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 11 Stat. 2096 (2000) was enacted.  The VCAA redefines 
the VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a claim 
and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 & Supp. 2002).  See also Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2002)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO 
has obtained or attempted to obtain records corresponding to 
medical treatment reported by the veteran and has afforded 
him VA examinations addressing his disabilities.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in a March 2001 
letter.  See 38 U.S.C.A. § 5103A (West 1991 & Supp. 2002).  
This letter, which includes a summary of the newly enacted 
provisions of 38 U.S.C.A. §§ 5103 and 5103A, also contains a 
specific explanation of the type of evidence necessary to 
substantiate the veteran's claims, as well as which portion 
of that evidence (if any) was to be provided by him and which 
portion the VA would attempt to obtain on his behalf.  The 
specific requirements for a grant of the benefits sought on 
appeal will be discussed in further detail below, in 
conjunction with the discussion of the specific facts of this 
case.  See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


II.  Service Connection for a Headache Disorder

Factual Background

Service medical records indicate that the veteran was treated 
for a headache in July 1968.  An August 1968 ear, nose and 
throat examination was normal.  Service medical records are 
otherwise silent with regard to complaints or treatment 
related to headaches or photophobia.

A January 1970 VA treatment note indicates that the veteran 
complained of repeated headaches.  A February 1970 VA 
treatment note showed that the veteran was complaining of 
headaches.  A May 1970 VA treatment note reported that the 
veteran was still experiencing headaches.

A VA hospitalization report noted that the veteran was 
admitted in November 1970 and discharged in June 1971.  Among 
his diagnoses was acute vasomotor myalgia with severe tension 
headache and photophobia.  VA nursing notes from the 
veteran's November 1970 to June 1971 hospitalization show 
that the veteran complained of headaches regularly throughout 
his hospitalization.  A December 1970 VA treatment note 
indicated that the veteran reported experiencing headaches at 
all times.

A January 1971 VA treatment note stated that the veteran had 
been having difficulties getting a diagnosis since first 
reporting to the facility two months prior.  Among other 
complaints, the veteran reported severe frontal headaches 
accompanied by blurring vision.  The veteran stated that he 
first began experiencing severe headaches while hospitalized 
during service, but did not report them because he was afraid 
of delaying his release from service.

A May 1971 VA treatment note reported that the veteran stated 
his headaches were almost always present.  The physician 
noted that the headaches were accompanied by photophobia.  A 
June 1971 VA counseling note stated that his headache 
complaints "would appear to be service connected."

A July 1974 VA treatment note indicated that the veteran 
reported a history of headaches since service.

VA treatment notes from 1990 to 2000 showed that the veteran 
sought treatment several times for chronic headaches.  An 
October 1991 VA treatment note indicated that the veteran 
reported daily headaches.  A January 2000 VA treatment note 
stated that the veteran was treated for a migraine.  He 
reported that he experienced migraines of that severity 
several times a year.

The veteran testified before a hearing officer at a hearing 
held at the RO in November 2000.  He stated that his doctor 
had given him an injection kit for treatment for his 
migraines.  He reported that he has been seeking treatment 
for his migraines since 1970 or 1971.

The veteran testified at a hearing held at the RO before a 
Member of the Board in June 2002.  He testified that he never 
received a separation examination when he left service.  He 
indicated that he first began experiencing headaches in 
service, in 1968.  The veteran stated that he had continued 
to have chronic headaches since that time.

A February 2003 VA examination report noted that the examiner 
reviewed the veteran's claims folder.  The diagnosis was 
headache, migraine type.  The examiner stated that it was 
"likely related to service."

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports a grant of service 
connection for headaches.  The United States Court of Appeals 
for Veterans Claims (Court) has held that in order to 
establish service connection, there must be evidence of both 
a service-connected disease or injury and a present 
disability which is attributable to such disease or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board finds that it is clear from the evidence of record 
that the veteran has a competent medical diagnosis of a 
headache disorder.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (holding VA's interpretation of the provisions of 
38 U.S.C.A. § 1110 to require evidence of a present 
disability to be consistent with congressional intent); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits 
entitlement for service-related diseases and injuries to 
cases where the underlying in-service incident resulted in a 
disability).

The question of whether the veteran's current diagnosis had 
its onset in or is otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Evidence of 
record indicates that the veteran has complained of headaches 
since shortly after his separation from service, with there 
also being documentation of an incident of inservice 
treatment for headaches.  Treatment notes dating from 1970 
through 2000 show continued complaints of headaches.  A June 
1971 VA counseling note stated that his headache complaints 
"would appear to be service connected."  While the opinion 
in the June 1971 VA counseling note is somewhat equivocal, it 
is supported by the February 2003 VA examination report.  The 
February 2003 VA examiner, after reviewing the claims folder 
and examining the veteran, stated that the veteran's headache 
disorder was "likely related to service."  Accordingly, 
service connection for a headache disorder is granted.

III.  Service Connection for a Nasal Disorder

Factual Background

Service medical records indicate that the veteran complained 
of sinus congestion in July 1968.  An August 1968 ear, nose 
and throat examination was normal.  The records are otherwise 
silent with regard to complaints or treatment for a sinus 
disorder.

A VA hospital report noted that the veteran was hospitalized 
from November 1970 through June 1971.  A diagnosis of 
vasomotor rhinitis manifested by severe headaches, onset 
1968, was noted.  The hospitalization report noted that the 
veteran had a severe inflammation of the nasal mucosa, and a 
very severe inflammation of both paraspinal sinuses, as well 
as the frontal sinuses.

VA treatment notes dated November 1989, April 1990, August 
1990, December 1990 and April 1991 indicated that the veteran 
was treated for chronic sinusitis.

A January 2000 private orthopedic examination conducted in 
conjunction with the veteran's application for Social 
Security benefits noted a diagnosis of chronic sinusitis.

The veteran testified before a hearing officer at a hearing 
held in November 2000.  He stated that he had first been 
diagnosed with sinusitis in 1969.  He reported that he was 
having difficulties breathing at that time and was referred 
to an ear, nose and throat specialist.  The veteran testified 
that he has been treated for sinusitis ever since service.

The veteran testified before a Member of the Board at a 
hearing held at the RO in June 2002.  He stated that he was 
first diagnosed with sinusitis when he was in service.  He 
reported that while he was being treated for his back, in 
1969, he was having problems with his breathing and asked to 
be treated by an ear, nose and throat doctor.  The veteran 
indicated that he was diagnosed with sinusitis at that time.  
He stated that he had been on Actifed ever since.  He 
reported that he was not given a separation examination.

A February 2003 VA examination report noted that the veteran 
reported being treated for sinusitis in 1969.  He stated that 
his frequent nasal obstruction was controlled with Actifed 
and Afrin nasal sprays.  The examiner diagnosed the veteran 
with chronic rhinitis with nasal obstruction, which was 
"likely related to service."

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports a grant of service 
connection for a sinus disorder, and the reasons follow.

The Board notes that there are multiple diagnoses of record 
regarding the veteran's claimed sinus disorder.  The February 
2003 VA examiner diagnosed the veteran with chronic rhinitis, 
but the Board is of the view that some ambiguity must be 
allowed with respect to the recently offered diagnosis.  The 
Board notes that other medical records developed in 
conjunction with this claim report that the veteran has been 
treated continually for chronic sinusitis.  Accordingly, the 
Board finds that the veteran has a currently diagnosed sinus 
disorder that has been characterized as both sinusitis and 
rhinitis.

The Board must then turn to the question of whether the 
veteran's current sinus disorder had its onset in, or is 
otherwise related to, service.  There is a record of 
treatment for sinus congestion in service in July 1968.  The 
Board notes that there are no records of the veteran being 
treated for sinusitis at the time he was treated for his back 
in 1969.  However, the absence of these records is not, in 
and of itself, dispositive of the fact that there was no 
treatment for, or problems associated with, a sinus related 
disorder, however characterized or diagnosed at that time.  A 
VA hospitalization report from November 1970 through June 
1971 noted that the veteran had severe inflammation of the 
nasal mucosa, and a very severe inflammation of both 
paraspinal sinuses, as well as the frontal sinuses.  The 
presence of such severe symptoms shortly after service, in 
addition to VA treatment notes showing treatment for what was 
characterized as chronic sinusitis over the years since 
service, indicates that the veteran has had a chronic sinus 
disorder which could reasonably be supposed to have had its 
onset or origins during service.  Finally, the February 2003 
VA examiner stated that the veteran's currently diagnosed 
sinus disorder was "likely related to service."  This 
opinion was furnished in conjunction with a review of the 
veteran's file by the examiner.  Accordingly, service 
connection for a sinus disorder is granted.


ORDER

Service connection for a headache disorder is granted.

Service connection for a sinus disorder is granted.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

